DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 11/11/2019.  Claims 1-20 are pending.  Claims 1 and 12 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0011] & [0012] – Reference character 112 has been used to designate two different parts, rotors and motors.
Paragraph [0012] – It appears that “120s” in line 12 is a typographical error.
Paragraph [0022] – It appears that “life” in line 11 is a typographical error and should be the word “lift” instead.
Paragraph [0029] – The last sentence in this paragraph, “This is so, at least in part, because E.” does not make sense.
Paragraph [0030] – It appears that “life” in line 8 is a typographical error and should be the word “lift” instead.
Appropriate correction is required.

Claim Objections
Claim 12 objected to because of the following informalities:
Claim 12 recites the limitation "the plurality of rotors" in line 9.  This term is objected to because it was not initially introduced in the claim without the word "the" preceding it.  And, because a first rotor and a second rotor are recited in the claim, prior to "the plurality of rotors," one has to assume that "the plurality of rotors" is referring to both a first rotor and a second rotor.  To remove all doubt and ambiguity from the use of the term "the plurality of rotors," it is suggested that it be written as "a plurality of rotors" or "plurality of rotors."  It is customary to introduce the first mention of a claim term by preceding it with the word "a" or without the word "the" or "said," for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, and 12-20 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 5the at least an upper rotor or the at least a lower rotor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the at least an upper rotor or the at least a lower rotor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the relative wind sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the aircraft controller" in line 3, and "the at least a second rotor" in lines 2-3, and "the at least a first rotor" in line 3, and "the at least a propulsor" in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 also recites the limitations "detecting, by at least a relative wind sensor, the rotation of the at least a propulsor; determining, by at least a relative wind sensor, the relative wind to the aircraft" in lines 7-8 and "the relative wind sensor" in lines 9-10.  The terms "at least a relative wind sensor" are vague and indefinite.  It is not clear if "relative wind sensor" is the same in each recitation, or if it is a different one for each recitation.  And, because it is not clear if there is one or at least two different relative wind sensors, it is not clear which one of the relative wind sensors is being referenced by "the relative wind sensor" in lines 9-10.
Additionally, claims 13-20 are rejected because they depend from an indefinite parent claim.
Claim 15 recites the limitation "the at least an upper rotor or the at least a lower rotor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least an upper rotor or the at least a lower rotor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a relative wind sensor" in line 1.  It is not clear if this "relative wind sensor" is the same as one of the "relative wind sensors" recited in claim 12, or if it is an altogether different one.  And, because it is not clear if there is one or at least two 
Claim 18 recites the limitation "the at least a rotor phase sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 35 USC § 102(a)(1) as being anticipated by WEEKES et al., U.S. Patent Application Publication 2019/0127056 A1 (hereinafter called WEEKES).
Regarding claim 1, WEEKES teaches a system for reducing rotor acoustics of an aircraft, the system comprising:
at least a structural feature of an aircraft (See e.g., FIG. 1 element 110);
at least a propulsor (See e.g., FIG. 1 element 125) for fixed-wing flight on the at least a structural feature of an aircraft;
a plurality of rotors (See e.g., FIG. 1 elements 101-106) mounted on the at least a structural feature, wherein the at least a plurality of rotors includes:
at least a first rotor (See e.g., FIG. 1 element 101);
(See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
at least a second rotor (See e.g., FIG. 1 element 102); and
at least a second motor mechanically coupled to the at least a second rotor configured to cause the at least a second rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
an aircraft controller in communication with the at least a first motor, the at least a second motor, and the at least a propulsor (See e.g., FIGS. 11 & 12; ¶s [0108]-[0109], where the flight control system teaches an aircraft controller);
an alignment module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), wherein the alignment module is configured to place the at least a second rotor in alignment with the at least a first rotor when the at least a first rotor and the at least a second rotor are not rotating (See e.g., FIGS. 10-12; ¶s [0107] & [0113]); and
a rotational control module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), wherein the rotational control module is configured to initiate rotation of at least the plurality of rotors, wherein initiation of the plurality of rotors includes:
initiating rotation of at least a first rotor at a first time (See e.g., FIGS. 11-12; ¶s [0017] & [0137]); and
initiating rotation of at least a second rotor at a second time separated from the first time by a phase difference (See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]).
Regarding claim 2, WEEKES teaches wherein the aircraft further comprises an electronic aircraft (See e.g., FIG. 7; ¶ [0084])
Regarding claim 3, WEEKES teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft (See e.g., ¶ [0054]).
Regarding claim 5, WEEKES teaches wherein the at least a first rotor operating on the at least a rotational controller includes the at least an upper rotor (See e.g., FIG. 1 element 101) or the at least a lower rotor.
Regarding claim 6, WEEKES teaches wherein the at least a second rotor operating on the at least a rotational controller includes the at least an upper rotor (See e.g., FIG. 1 element 102) or the at least a lower rotor.
Regarding claim 9, WEEKES teaches wherein the rotational control module is further configured to include at least a rotor phase sensor configured to detect rotor-based flight of the aircraft (See e.g., FIG. 10; ¶ [0107], where the combination of the proximity sensor and the control system teach at least a rotor phase sensor configured to detect rotor-based flight of the aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 4 and 11 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Bevirt et al., U.S. Patent Application Publication 2020/0269990 A1 (hereinafter called Bevirt).
Regarding claim 4, WEEKES teaches the plurality of rotors (See e.g., FIG. 1 element 101-106), but WEEKES does not teach a plurality of coaxial rotors, wherein the coaxial rotors further include: at least an upper rotor; at least an upper motor mechanically coupled to the at least an upper rotor configured to cause the at least an upper rotor to rotate when activated; at least a lower rotor; and at least a lower motor mechanically coupled to the at least a lower rotor configured to cause the at least a lower rotor to rotate when activated.
However, Bevirt teaches a plurality of coaxial rotors (See e.g., FIGS. 13 & 14; ¶ [0056]), wherein the coaxial rotors further include: at least an upper rotor (See e.g., FIG. 13); at least an upper motor (See e.g., FIG. 1 element 112) mechanically coupled to the at least an upper rotor configured to cause the at least an upper rotor to rotate when activated (See e.g., FIGS. 1 & 13; ¶ [0058] & [0085]); at least a lower rotor (See e.g., FIG. 13); and at least a lower motor (See e.g., FIG. 1 element 112) mechanically coupled to the at least a lower rotor configured to cause the at least a lower rotor to rotate when activated (See e.g., FIGS. 1 & 13; ¶s [0058] & [0085]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and Bevirt before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with a plurality of coaxial rotors, wherein the  (See e.g., ¶ [0021]).
Regarding claim 11, WEEKES teaches wherein the rotational control module (See e.g., FIGS. 10-12; ¶ [0107]).
But WEEKES does not teach an acoustic sensor, wherein the acoustic sensor is configured to: detect acoustic effects resulting from out of phase rotor rotation; determine the rotor rotating out of phase; and adjust phase difference to eliminate acoustic effects of the rotor rotating out of phase.
However, Bevirt teaches an acoustic sensor (See e.g. FIG. 1 element 122), wherein the acoustic sensor is configured to: detect acoustic effects resulting from out of phase rotor rotation; determine the rotor rotating out of phase; and adjust phase difference to eliminate acoustic effects of the rotor rotating out of phase (See e.g., FIG. 2 blocks S220, S225; ¶s [0077]-[0079], where the adjusting the parameters of propellers, and using acoustic sensor, detecting and determining various characteristics of an acoustic power spectrum, and controlling and shifting the various phase parameters of the propellers teach the instant claim limitations).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and Bevirt before him, before the effective filing date of the claimed (See e.g., ¶ [0078]).


Claims 7-8 and 12-19 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of LeGrand, III et al., U.S. Patent 10,101,443 B1 (hereinafter called LeGrand).
Regarding claim 7, WEEKES teaches the alignment module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), but WEEKES does not teach the alignment module operating on the aircraft controller is further configured to include at least a relative wind sensor, wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft.
However, LeGrand teaches at least a relative wind sensor (See e.g., FIG. 2 element 250; column 3 lines 2-7) wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30) for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30).
(See e.g., column 25 lines 27-30).
Regarding claim 8, WEEKES, teaches the alignment module (See e.g., FIGS. 10-12; ¶ [0107]), but WEEKES does not teach the alignment module is further configured to align the orientation of the plurality of rotors as a function of the relative wind sensor.
However, LeGrand teaches the alignment module is further configured to align the orientation of the plurality of rotors as a function of the relative wind sensor (See e.g., FIG. 2 element 250; column 7 line 60-column 8 line 2; column 9 lines 48-58).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and LeGrand before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with the alignment module is further configured to align the orientation of the plurality of rotors as a function of the relative wind sensor, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to  (See e.g., column 25 lines 27-30).
Regarding claim 12, WEEKES teaches a method for reducing rotor acoustics of an aircraft, the method comprising:
placing, by at least an alignment module (See e.g., FIGS. 10-12; ¶ [0107]) operating on the aircraft controller (See e.g., FIGS. 11 & 12; ¶s [0108]-[0109], where the flight control system teaches an aircraft controller), the at least a second rotor (See e.g., FIG. 1 element 102) in alignment with the at least a first rotor (See e.g., FIG. 1 element 101) when the at least a first rotor and the at least a second rotor are not rotating (See e.g., FIGS. 10-12; ¶s [0107] & [0113]), wherein placing the at least a second rotor in alignment with the at least a first rotor further comprises: … and initiating, by at least a rotational control module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), rotation of at least the plurality of rotors (See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]), wherein initiating rotation of the plurality of rotors comprises: initiating rotation of at least a first rotor at a first time (See e.g., FIGS. 1, 11-12 element 101; ¶s [0017] & [0137]); and initiating rotation of at least a second rotor at a second time separated from the first time by a phase difference (See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]).
But WEEKES does not teach detecting, by at least a relative wind sensor, the rotation of the at least a propulsor; determining, by at least a relative wind sensor, the relative wind to the aircraft; and aligning the orientation of the plurality of rotors as a function of the relative wind sensor.
However, LeGrand teaches detecting, by at least a relative wind sensor (See e.g., FIG. 2 element 250;column 3 lines 2-7), the rotation of the at least a propulsor (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); determining, by at least a relative wind sensor, the relative wind to the aircraft (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); and aligning the orientation of the plurality of rotors as a function of the relative wind sensor (See e.g., FIG. 2 element 250; column 7 line 60-column 8 line 2; column 9 lines 48-58).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and LeGrand before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with detecting, by at least a relative wind sensor, the rotation of the at least a propulsor; determining, by at least a relative wind sensor, the relative wind to the aircraft; and aligning the orientation of the plurality of rotors as a function of the relative wind sensor., as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to counteract forces imparted upon the aerial vehicle by the wind, as disclosed in LeGrand (See e.g., column 25 lines 27-30).
Regarding claim 13, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein the aircraft further comprises an electronic aircraft (WEEKES See e.g., FIG. 7; ¶ [0084]).
Regarding claim 14, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft (WEEKES See e.g., ¶ [0054]).
Regarding claim 15, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein the at least a first rotor further comprises the at least an upper rotor or the at least a lower rotor (WEEKES See e.g., FIG. 1 element 101)
Regarding claim 16, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein the at least a second rotor further comprises the at least an upper rotor or the at least a lower rotor (WEEKES See e.g., FIG. 1 element 102).
Regarding claim 17, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein determining, by at least a relative wind sensor (LeGrand See e.g., FIG. 2 element 250; column 3 lines 2-7), the relative wind to the aircraft (LeGrand See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30) further comprises: receiving at least a signal containing the direction of movement of the aircraft (LeGrand See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); and processing the at least a signal (LeGrand See e.g., FIGS. 3-4), wherein processing the at least a signal further comprises calculating the direction of movement of the atmosphere relative to the aircraft (LeGrand See e.g., FIGS. 3-4).
Regarding claim 18, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶s [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the at least a plurality of rotors (WEEKES See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]) further comprises detecting, by the at least a rotor phase sensor, rotor-based flight of the aircraft (WEEKES See e.g., FIG. 10; ¶ [0107], where the combination of the proximity sensor and the control system teach at least a rotor phase sensor configured to detect rotor-based flight of the aircraft).
Regarding claim 19, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶s [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the at least a second rotor at a second time separated (WEEKES See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]).
But neither WEEKES nor LeGrand teaches initiating second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include initiating second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor, since it has been held that where the general conditions of a claim are disclosed in the prior art, e.g., WEEKES teaches the independent control of the rotors by the flight control system and the rotational phase of the motor, the flight control system’s use of its information to determine the motor’s rotational speed and phase (See e.g., ¶s [0017], [0105], [0107], & [0137]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim 10 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES.
Regarding claim 10, WEEKES teaches the phase difference of the at least a second rotor operating on the at least a rotational control module (See e.g., FIGS. 11-12; ¶s [0017], [0105], [0107], & [0137]).
But WEEKES does not teach a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor.
(See e.g., ¶s [0017], [0105], [0107], & [0137]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim 20 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of LeGrand and further in view of Bevirt.
Regarding claim 20, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶ [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the plurality of rotors (WEEKES See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]).
But neither WEEKES nor LeGrand teaches detecting, by an acoustic sensor, acoustic effects resulting from in-phase rotor rotation; determining the rotor rotating out of phase; and adjusting rotor phase difference to eliminate acoustic effects.
However, Bevirt teaches detecting, by an acoustic sensor (See e.g. FIG. 1 element 122), acoustic effects resulting from in-phase rotor rotation; determining the rotor rotating out of (See e.g., FIG. 2 blocks S220, S225; ¶s [0077]-[0079], where the adjusting the parameters of propellers, and using acoustic sensor, detecting and determining various characteristics of an acoustic power spectrum, and controlling and shifting the various phase parameters of the propellers teach the instant claim limitations).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, LeGrand, and Bevirt before him, before the effective filing date of the claimed invention, to provide the combined system of WEEKES and LeGrand with detecting, by an acoustic sensor, acoustic effects resulting from in-phase rotor rotation; determining the rotor rotating out of phase; and adjusting rotor phase difference to eliminate acoustic effects, as taught by Bevirt.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce the psychoacoustic penalty of the sound, as disclosed in Bevirt (See e.g., ¶ [0078]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/Examiner, Art Unit 364428 September 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644